DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/18/2021 amended claims 1-12.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 9/24/2021; therefore this rejection is withdrawn.  Furthermore, applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Bongaerts and the 35 USC 103 rejections over Bongaerts and Bongaerts in view of Lenting from the office action mailed 9/24/2021; therefore these rejections are withdrawn.  Finally, applicants addressed the IDS issues from the office action mailed 9/24/2021; therefore the issues are withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 was filed after the mailing date of the non-final office action on 9/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenting et al., US Patent Application Publication No. 2011/0177987 (hereinafter referred to as Lenting) in view of Bongaerts, US Patent No. 8,999,906 (hereinafter referred to as Bongaerts). 
Regarding claims 1-19, Lenting discloses a method for reducing friction between at least two bodies.  The method of the invention comprises providing a surface of at least one of said at least two solid bodies with a covalently bound coating, wherein said surface is to be contacted with another one of said at least two solid bodies, and wherein said coating comprising at least one polymer; and providing a liquid onto said coating wherein the coating layers include polyelectrolyte coatings and include PEI and 
Lenting further discloses the use of water in combination with the coating layers (Para. [0029]) which are subsequently dried out and can be hydrated with an oil based lubricant (as recited in claim 1) (see Examples 1-2 and 4).  
Lenting discloses all the limitations discussed above but does not explicitly disclose the polyelectrolyte coatings being alternating layers of positively and negatively charged polyelectrolyte layers as recited in claim 1.  
Bongaerts discloses a machine part comprising a first physical component, wherein: the first physical component is configured for moving relative to a second physical component; the first physical component has a first surface with a contact area for physical contact with the second physical component (a first structure having a first lubricated surface coated with a first polyelectrolyte coating as recited in claim 1) (see Abstract and Col. 2/L. 48-67 and Col. 4/L. 19-34); the first physical component is shaped spatially complementarity to the second physical component at the contact area, and a polyelectrolyte layer is present on the first surface at a location of the contact area.  The invention further relates to a machine comprising the present machine part and the second physical component (a second structure having a second lubricated surface with a second polyelectrolyte coating opposite the first lubricated surface as recited in claim 1) (see Abstract and Col. 1/L. 45-48 and Col. 4/L. 19-34 and Col. 6-7/L. 66-13).  Suitably, at a location of the contact area a lubricant is present. Examples of suitable lubricants include water and hydrogels comprising water as well 
In addition, the invention relates to the use of a polyelectrolyte layer to reduce the friction between the first physical component and the second physical component, and a rolling-elements bearing (a low friction coated article as recited in claim 1 and reads on claim 11) (see Abstract and Col. 6/L. 31-46 and Col. 7/L. 3-40).  
	Bongaerts further discloses a polyelectrolyte multilayer prepared by using so-called layer-by-layer (LBL) deposition process.  A negatively (or positively) charged surface of the first component is contacted with a solution containing positively (or negatively) charged polymers, thereby depositing a layer of the oppositely charged polymer onto the first surface of the first physical component until the surface attains that charge.  By repeatedly dipping the surface in alternating positively and negatively charged solutions a poly-electrolyte multilayer assembly is created on the first surface of the first physical component.  Suitably, the solution used in such LBL deposition process comprises an aqueous solution comprising electrolytes.  A suitable example is for example a morpholino (ethanesulfonic acid) solution.  The first physical component can suitably be left in such a solution for a relatively short time, after which the component or components can be taken out and rinsed using the same solution (reads on claim 12) (Col. 2-4/L. 48-34).  
 It would have been obvious to modify the teachings of Lenting by the disclosure of Bongaerts as it is a combination of prior art elements according to known methods to 

Regarding claim 20, see discussion above.  

Response to Arguments
Applicants’ arguments filed 10/18/2021 regarding claims 1-20 have been fully considered and are moot as the rejections from the previous office action are withdrawn as discussed above.  
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771